                       EXHIBIT A

           LANDLORDS’ LEASED PREMISES

Store
               Shopping Center               Location
 No.
          BROOKFIELD PROPERTIES RETAIL GROUP
        Altamonte Mall                 Altamonte Springs, FL
        Fox River Mall                      Appleton, WI
        The Main Mall                   South Portland, ME
        Pierre Bossier Mall               Bossier City, LA
        HINES REAL ESTATE INVESTMENT TRUST, INC.
        The Avenue Murfreesboro          Murfreesboro, TN
          PHILIPS INTERNATIONAL HOLDING CORP.
116     Palm Springs Mile                   Hialeah, FL
103     Plaza 48                       Long Island City, NY
                    SITE CENTERS CORP.
145     Millennia Plaza                     Orlando, FL
        Hamilton Commons                 Mays Landing, NJ
        Plaza Escorial                      Carolina, PR
        David's Bridal Center (Eisen)        Macon, GA
        Nature Coast Commons               Spring Hill, FL
239     West Valley Center                  Saginaw, MI
299     Riverdale Shops                West Springfield, MA
169     Ridge At Creekside                 Roseville, CA
        Ahwatukee Foothills Tc (IV)         Phoenix, AZ
